Citation Nr: 1538709	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD) and emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from January 1969 to January 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran was exposed to diesel fumes, welding fumes, metal dust, and paint fumes during service. 

2.  The Veteran's current COPD, which includes diagnoses of emphysema and chronic asthma, has been causally linked to exposure to welding and diesel exhaust during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for COPD, to include emphysema and chronic asthma, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for COPD, including chronic asthma and emphysema.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is diagnosed with COPD, which is defined as any disorder characterized by persistent or recurrent obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema.  See Dorland's Illustrated Medical Dictionary 530 (30th ed. 2003).  COPD, which by definition includes the also noted diagnoses of emphysema and chronic asthma, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis

The Veteran contends that the current respiratory disability, which has been diagnosed as COPD, was caused by exposure to diesel fumes, welding fumes, metal dust, and paint fumes during service.  He seeks service connection on this basis.

After review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to diesel fumes, welding fumes, metal dust, and paint fumes (i.e., had a "respiratory injury") during service.  The Veteran served as a welder and light vehicle driver during service, and exposure to diesel fumes, welding fumes, metal dust, and paint fumes is consistent with the circumstances, conditions, and hardships of his service; therefore, the account of such exposure is credible and of significant probative value.  

The Board next finds that the evidence is in equipoise on the question of whether the Veteran's COPD is causally related to the exposure to welding and diesel exhaust during service.  After reviewing the record, a reviewing VA pulmonologist opined that it was highly likely that the Veteran's COPD was caused by the exposure to welding and diesel exhaust during service.  In support of the medical opinion, the reviewing VA pulmonologist wrote that there was good evidence that welding and diesel exhaust can cause asthma, which was the cause of the Veteran's respiratory symptoms at an early age.  The reviewing VA pulmonologist noted that, because the Veteran had respiratory symptoms at a young age, simply ascribing them to his smoking history was not feasible.  Because the reviewing VA pulmonologist based the medical opinion on a full and accurate history and provided a sound rationale, the advisory medical opinion obtained from the reviewing VA pulmonologist is of significant probative value.  There is no other adequate medical opinion of record.  





For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for COPD, including emphysema and chronic asthma, due to in-service exposure to welding and diesel exhaust under 38 U.S.C.A. § 3.303(d) are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD, including chronic asthma and emphysema, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


